Detailed Action
This action is responsive to the application filed on 3f/26/2019.  Claims 1-6 are pending in the case.  Claims 1, 5, and 6 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s priority claim is hereby acknowledged JP2018-061489 on March 28, 2028, which papers submitted under 35 U.S.C. § 119(a)-(d) have been placed of record in the file. 

Specification
The disclosure is objected to because of the following informalities:
a. 	At paragraph [0043], line 6:  “This enable the user 4 to whom…” should possibly read “This enables the user 4 to whom…”  
Appropriate correction is required.
 
101 Claim Rejections
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory matter, a Judicial Exception without significantly more.  The invention is directed to an abstract concept that involves “Certain Methods of Organizing Human Activity.”   Specifically, the invention involves managing personal behavior or relationships or interactions between people.

Claim 1 limits to a hierarchy or four level organizational chart involving users, customers, sales, regions selling a product … an image forming apparatus … wherein specific names are given to sections of the organization chart.  Within the organizational structure, there is a controlled or special region group where access is controlled by code. The feature of controlled access does not change the character of the organizational limitation providing a practical application of the abstract concept.  Further the device management server is merely an extra solution activity … not significantly more.
Claims 2-6 are rejected under 35 U.S.C. 101 for similar reasons.

103 Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 


Claim(s) 1, 5, and 6 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Lam et al. (2011/0041089 A1) hereinafter “Lam” in view of Weber et al. (US 2008/0046723 A1) hereinafter “Weber”. 

Regarding claim 1 Lam teaches:  

A device management server comprising:
a user management unit that permits a user to access a belonging group of the user and a sub group of the belonging group based on group structure information, the group structure information including a sales company group, a plurality of sales base groups, a customer group, and a special region group, the sales company group being a belonging group of a user of a sales company selling a plurality of image forming apparatuses, the plurality of sales base groups being located for respective sales bases under the sales company group and being belonging groups of users belonging to the sales bases, the customer group being located for each customer under the sales base groups and associated with the image forming apparatuses of the customer as a management target of the sales base, the special region group being located under the customer group and associated with the image forming apparatus as the management target located in a region outside an area of responsibility of the sales base; (¶ 0115: applicant discloses an organization with names assigned to various levels)

Lam does not but in related art, Weber teaches:
a code issuance accepting unit that accepts an issuance of a code corresponding to the user to be a grant target person for a special access authority to the special region group; (¶ 0022, Fig. 1: user prompted for account number and PIN with authentication to follow; ¶ 0025, upon authentication, entry is provided)
a grant requisition accepting unit that accepts an input of the issued code and the special region group to accept a grant requisition for the special access authority; and (¶ 0022; ¶ 0025; supra.)
a grant processing unit that grants the special access authority to the special region group to the user corresponding to the issued code when the grant requisition for the special access authority is accepted by the grant requisition accepting unit, (¶ 0022; ¶ 0025; supra.) 
wherein the user management unit permits the user having been granted the special access authority by the grant processing unit to access the special region group even when the special region group is outside the belonging group and the sub group of the belonging group. (Weber: ¶ 0022; ¶ 0025; Lam: ¶ 0187: Fig. 20: Special Region Group is Territory 4, Belonging Group is Territory 3 and the Subgroup is Territory 6)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Weber into 

Regard claim 2, Lam in view of Weber teaches: 
“The device management server (Lam and Weber teaches the limitation of claim 1 as discussed above)”
“a code issuing unit that issues the code and saves the issued code for a specified period by associating the issued code with the user to be the grant target person for the special access authority when the issuance of the code is accepted by the code issuance accepting unit, (Lam, ¶ 0112 and Fig. 8 saves the issued code to a grant target person for a specific time, Resource Quota Time Period 828, period before the issued code expires.)
Lam does not but in related art, Weber teaches:
wherein the grant processing unit identifies the user to be the grant target person for the special access authority by checking the code an input of which has been accepted by the grant requisition accepting unit against the code saved by the code issuing unit. (¶ 0022], lines 4-3, and Fig. 1, block 130; Upon authentication 120 of a code sent to a user, a link to a new session is sent 230 to the user so that the user may use for special access authority to the special region area (overlapping sales area)).”

Regarding claim 3, Lam in view of Weber teaches: 
The device management server (Lam and Weber teaches the limitation of claim 1 as discussed above)”
“wherein the code issuance accepting unit accepts the issuance of the code by an administrator authority of a highest group in the group structure information, and (Lam, ¶ 0063, the administrator defines geographic boundaries.  The code issuance accepting unit may be one or more of the server computers 120, 125, and 130 as illustrated in Fig. 1 and discussed in ¶ 0049)
the grant requisition accepting unit accepts the grant requisition for the special access authority by an administrator authority of the sales base group.” (¶ 0101, ¶ 0104, and Fig. 7, The grant requisition accepting unit is taught by the Territory Management Subsystem 720).

Regard claim 4, Lam in view of Weber teaches: 
“The device management server (Lam and Weber teaches the limitation of claim 1 as discussed above)”
“wherein the grant processing unit gives a notice of permission of the access to the special region group to the user that has been granted the special access authority. (Weber, ¶ 0025, and Fig. 1, blocks 150 and 160; Upon authentication, entry into the computer system and, thus, the corresponding sales territory is permitted an email is sent to the user (¶ 0025, and Fig. 1, block 160) providing and an indication 160 that the user has been granted the special access authority).  

Regard claim 5, Lam teaches: 
A device management system where a device management server is connected to a plurality of image forming apparatuses and a plurality of user terminals via a network, (¶0049 and Fig. 1, One or more devices of the computer system 200 with servers 120, 125, 130; ¶ 0045 user computers 105, 110 teach user terminals; ¶ 0049; ¶ 0054, lines 1-10 teach input devices such as a printer)
wherein the plurality of image forming apparatuses are remotely managed via the network by the device management server, (¶ 0049, and Fig. 1; managed by servers 120, 125, 130 supra) …
… the device management server includes:  (¶ 0101 and Fig. 1 supra)
20a user management unit that permits a user to access a belonging group of the user and a sub group of the belonging group based on group structure information, the group structure information including a sales company group, a plurality of sales base groups, (a customer group, and a special region group, the sales company group being a belonging group of a user of a sales company selling a plurality of image forming apparatuses, the plurality of sales base dddgroups being located for respective sales bases under the sales company group and being belonging groups of users belonging to the sales bases, the customer group being located for each customer under the sales base groups and associated with the image forming apparatuses of the customer as a management target of the sales base, the special region group being located under the customer group and associated with the image forming apparatus as the management target located in a region outside an area of responsibility of the sales base; (¶ 0115: applicant discloses an organization with names assigned to various levels) …
…wherein the user management unit permits the user having been granted the special access authority by (¶ 0101; Territory management subsystem 720, supra.) the grant processing unit  to access the special region group even when the special region group is outside the belonging group and the sub group of the belonging group.  (¶ 0187, Territory 2 overlaps Territories 3 and 4, and ¶ 0101; Territory management subsystem 720)”.
Lam does not, but in related art, Weber teaches: 
“the respective user terminals execute a user authentication with the device management server, (Weber ¶ 0039, Electronic device 400 is used for authentication with a PIN.)
a code issuance accepting unit that accepts an issuance of a code corresponding to the user to be a grant target person for a special access authority to the special region group; (Weber, ¶ 0022, Fig. 1: user prompted for account number and PIN with authentication to follow; ¶ 0025, upon authentication, entry is provided)
a grant requisition accepting unit that accepts an input of the issued code and the special region group to accept a grant requisition for the special access authority; and (¶ 0022, ¶ 0025; supra.)
a grant processing unit that grants the special access authority to the special region group to the user corresponding to the issued code when the grant requisition for the special access authority is accepted by the grant requisition accepting unit, (¶ 0022, ¶ 0025; supra.).”


Regard claim 6, Lam teaches: 
A device management method comprising: 
permitting a user to access a belonging group of the user and a sub group of the belonging group based on group structure information, the group 21structure information including a sales company group, a plurality of sales base groups, a customer group, and a special region group, the sales company group being a belonging group of a user of a sales company selling a plurality of image forming apparatuses, the plurality of groups being located for respective sales bases under the sales company group and being belonging groups of users belonging to the sales bases, the customer group being located for each customer under the sales base groups and associated with the image forming apparatuses of the customer as a management target of the sales base, the special region group being located under the customer group and associated with the image forming apparatus as the management target located in a region outside an area of responsibility of the sales base; (¶ 0115: applicant discloses an organization with names assigned to various levels)
wherein the permitting includes permitting the user having been granted the special access authority by the granting to access the special region group (Lam, ¶ 0101; Territory management subsystem 720) even when the special region group is outside the belonging group and the sub group of the belonging group. (¶ 0187, Territory 2 overlaps Territories 3 and 4)”. …
Lam does not, but in related art, Weber teaches: 
… accepting an issuance of a code corresponding to the user to be a grant target person for a special access authority to the special region group; (¶ 0022, Fig. 1: user prompted for account number and PIN with authentication to follow; ¶ 0025, upon authentication, entry is provided)
accepting an input of the issued code and the special region group to accept a grant requisition for the special access authority; (¶ 0022; ¶ 0025; supra.) and 
granting the special access authority to the special region group to the user corresponding to the issued code when the grant requisition for the special access authority is accepted by the grant requisition accepting unit, (¶ 0022; ¶ 0025; supra.)”.

Conclusion
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY E HAVEN whose telephone number is (313) 446-6648.  The examiner can normally be reached on 7:30 - 4:30 Monday to Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.E.H./Examiner, Art Unit 4155                                                                                                                                                                                                        
/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435